
	
		II
		112th CONGRESS
		2d Session
		S. 2295
		IN THE SENATE OF THE UNITED STATES
		
			April 18, 2012
			Mr. Leahy (for himself,
			 Mr. Franken, Mr. Coons, Mr.
			 Whitehouse, Mr. Bingaman,
			 Mr. Brown of Ohio, and
			 Mr. Blumenthal) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To permit manufacturers of generic drugs to provide
		  additional warnings with respect to such drugs in the same manner that the Food
		  and Drug Administration allows brand names to do so.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Patient Safety and Generic
			 Labeling Improvement Act.
		2.Warning labeling
			 with respect to generic drugsSection 505(j) of the Federal Food, Drug,
			 and Cosmetic Act (21 U.S.C. 355(j)) is amended by adding at the end the
			 following:
			
				(11)(A)Notwithstanding any
				other provision of this Act, the holder of an approved application under this
				subsection may change the labeling of a drug so approved in the same manner
				authorized by regulation for the holder of an approved new drug application
				under subsection (b).
					(B)In the event of a labeling change made
				under subparagraph (A), the Secretary may order conforming changes to the
				labeling of the equivalent listed drug and each drug approved under this
				subsection that corresponds to such listed
				drug.
					.
		
